Citation Nr: 1521420	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  08-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine with right lower extremity radiculopathy.  

2. Entitlement to service connection for migraine headaches, to include as secondary to service-connected disease or injury.

3. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disease or injury.  

4. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to May 1989.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the Veteran requested a hearing before the Board; however, for reasons discussed in the Board's March 2013 determination, there is no outstanding hearing request.  

The issues of entitlement to service connection for migraine headaches and a psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

DDD of the lumbar spine with right lower extremity radiculopathy was manifest in active service.


CONCLUSION OF LAW

DDD of the lumbar spine with right lower extremity radiculopathy was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran contends that DDD of the lumbar spine with associated right lower extremity radiculopathy is a direct result of an in-service injury during basic training.  The in-service injury was documented in a November 1987 service treatment record showing the Veteran's complaints of lower back pain after marching.  Tingling down the right thigh and in the back of the knee was noted.  The assessment was lower back strain with right sided neuropathy.  Specifically, the Veteran avers that various training exercises, to include marching with a 45-pound backpack in service, resulted in her chronic low back pain which was identified to be DDD of the lumbar spine with disc bulge at L5-S1 in May 1991.

Although the record reflects that the Veteran may have historically claimed that her back disability was the result of her service-connected bilateral plantar fasciitis, the record has since demonstrated that the Veteran's back disability as likely as not predated the plantar fasciitis and was directly related to her in-service injury.  

For the reasons set forth below, the Board finds that direct service connection for DDD of the lumbar spine with associated right lower extremity radiculopathy is warranted as the preponderance of the evidence shows that the disability was manifest in service.

As referenced, DDD of the lumbar spine was identified on the record as early as May 1991, a couple of years after separation from active service.  Post service VA and private treatment records document that the Veteran has consistently complained of low back pain with associated right lower extremity pain since the 1990s.  In December 1990, a chronic right sacroiliac strain was identified.  In March 1991, a physician diagnosed spina bifida occulta (which was denied in the 1993 Board determination), but back pain and numbness in feet were documented and later confirmed upon testing as DDD of the lumbar spine with disc bulge at L5-S1.  

In sum, the record shows complaints of chronic low back pain (consistently stated as due to the documented in-service injury) accompanied by treatment of low back pain throughout the 1990s and 2000s.  The May 2006 MRI findings as interpreted by a neurosurgeon confirmed degenerative changes at L5-S1; she was exquisitely tender in the right L5-S1 facet with mild sciatic notch tenderness on both sides.  The Veteran's statements as to continued low back pain with associated right lower extremity pain since service are credible and supported by the evidence of record.  In fact, the Veteran first filed her service connection back disability claim in 1990.  By way of history, the Board notes that it denied service connection in 1993, but the matter was reopened based on the submission of new and material evidence in the Board's 2013 determination.  

On the issue of nexus, the Veteran's statements that her back injury caused her DDD of the lumbar spine and associated right lower extremity pathology has been supported by medical opinions from treating physicians.  In particular, the Board notes the following positive opinions.

A May 2005 letter from Dr. T.F.W., the Chief Neurosurgeon at Keesler Medical Center, indicates that the Veteran has a chronic lumbar spine condition and DDD which by history and his interpretation of the medical records, began in 1987 while on active duty.  He noted no prior history of lumbar spine problems prior to her boot camp in 1987.  

A March 2008 letter from Dr. J.W., a podiatrist, thoroughly details the Veteran's in-service history and medical history regarding her feet and back and discusses the relationship between the feet and back disorders.  After reviewing the history, Dr. J.W. opined that both the Veteran's feet and back problems were not present prior to service.  Although much of the lengthy opinion discussed how the feet disabilities did not preexist service, Dr. J.W. concluded that the original back injury in boot camp eventually led to the plantar fasciitis and pes planus.  He concurred with two physicians who have previously evaluated the Veteran that the L5-S1 problems were "out of context" with the level of deterioration of the rest of the Veteran's spine and with other persons in her age group.  He opined that the back injury in 1987, left untreated, came before the feet problems.  This was noted to be consistent with favoring the left side, causing an abnormal gait, which upon medical discharge states that the Veteran's left foot was worse than her right.  He believed that if it were not for the back injury in service, the Veteran would not have the problems with her feet.  Thus, he found that it was "highly likely that 100% of her chronic bilateral foot pain and pes planus are the result of an untreated lower right flank back injury" in service.  This opinion is helpful for service connection for DDD of the lumbar spine because Dr. J.W. initially links the back disability to the injury in service (with the feet problems stemming from that original back injury).  He stated that there was no other plausible etiology for her chronic back or foot disease.  

There is a negative nexus opinion rendered by the July 2009 VA examiner.  This examiner considered the Veteran's history but opined against a causal connection between the disability and service based on the fact that he believed it was not likely that a single strain would have caused the current disability; it is likely attributable to natural aging.  This opinion seems to ignore the Veteran's statements as to the documented chronic low back and right lower extremity pain shortly after service continuing to years after service.  Furthermore, several treating medical professionals who have considered the Veteran's medical history and complaints have found that DDD of the lumbar spine began in service.  In light of the medical evidence, the VA examiner provided no alternate specific etiology to indicate that DDD, which was evidenced by findings in 1991, a couple of years after separation from service, that would make it as likely as not that the Veteran's DDD of the lumbar spine was due to any other cause.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Despite suggesting that the degenerative changes were age-related, given the Veteran's age at the time of the 1991 findings of DDD with disc bulge at L5-S1 (with no preexisting indication of DDD prior to service), the Board is not convinced by the VA examiner's explanation.  For these reasons, the Board assigns greater probative value to the collective medical opinions from the medical professionals who have treated the Veteran as to finding a positive link between the injury in service and the current DDD.

The preponderance of the evidence supports the claim and service connection is thus warranted for DDD of lumbar spine with right lower extremity radiculopathy.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

DDD of the lumbar spine with right lower extremity radiculopathy is granted.



REMAND

The issues of entitlement to service connection for migraine headaches and a psychiatric disorder, both to include as secondary to a service-connected disease or injury, and the issue of entitlement to a TDIU must be remanded for further evidentiary development.  

A new examination and opinion is ordered for the issue of entitlement to service connection for a psychiatric disorder because the November 2011 VA examiner who rendered the opinion that the Veteran did not have a current psychiatric disability did not consider the assessment/diagnosis of depression and anxiety, to include as secondary to a general medical condition, that has been made on this record relevant to the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For service connection for migraine headaches, the Board notes that the November   examination revealed a negative nexus opinion on secondary service connection, and specifically only considered the relationship between the headaches and service-connected feet disabilities.  The opinion of the VA examiner on the issue of direct service connection for migraines had inadequate supporting rationale.  The Board also notes that the evidence suggests that there may be an interplay or a relationship between the migraines and a psychiatric disorder or migraines and the back and feet disabilities (e.g., as a result of the medication taken for these disabilities).  In light of this evidence, the Board finds that a new medical opinion should be obtained, one that considered the additional service-connected disabilities.  Given the fact that the record is unclear as to the possible etiology of these headaches which have been argued to have onset in service and exacerbated over the years (documenting treatment since the early 1990s for headaches), a more comprehensive medical opinion should be obtained pursuant to the Board's duty to assist the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Finally, regarding the TDIU issue, the Board notes that since the AOJ last adjudicated this claim, service connection has been awarded for bilateral pes planus by way of the October 2013 rating decision.  Additionally, as service connection for DDD of the lumbar spine with associated right lower extremity radiculopathy is being granted herein, the issue of entitlement to a TDIU should be re-evaluated in light of these additional service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to identify the nature, manifestations, and likely etiology of any currently identified psychiatric disorder.  All necessary tests should be conducted.  After reviewing the case file and examining the Veteran, the examiner should offer the following opinion: is it at least as likely as not (at least 50 percent probability) that any currently identified psychiatric disorder, to include depression and anxiety noted in the Veteran's treatment records, is directly related to any event in active service, to include as a result of the pain from physical injuries sustained in service.  

In rendering his or her opinion, the examiner should discuss Dr. J.H.'s opinions of record, to include the December 2006 and May 2008 opinions which both can be summarized as stating that the Veteran's physical pain and stress likely contribute to, and exacerbate, her emotional pain and stress.  

The VA examiner should specifically note whether the anxiety and depression noted on the record is more likely than not related to the stress of the VA benefits/appeals process or whether it is more likely than not secondary to the service-connected feet disorders and DDD of the lumbar spine (to include effects of the medications taken for her service-connected disabilities).  In other words, is any psychiatric disorder, to include depression and anxiety, either caused or aggravated by any service-connected disease or injury?

A rationale for all opinions expressed should be included in the examination report.

2. Obtain an addendum opinion from the November 2013 VA examiner that more thoroughly addresses the etiology of the migraine headaches in light of the evidence of record (including the Veteran's contentions) which suggests a relationship between the back disability, feet disabilities, depression, and anxiety.  

Is it as likely as not that the Veteran's migraine headaches manifested in service, in other words, are they related to any in-service event?  In answering this question, the examiner should consider the August 1988 notation of complaints of headaches in service in connection with an assessement of upper respiratory infection.  The Veteran claims that her migraines were misdiagnosed as a result of having sinusitis.  Her argument is that her headaches are related to the back and feet injuries that she sustained in service and that they began in service and continue to present day.  

Also, is it at least as likely as not that the Veteran's migraine headaches are caused by or aggravated by any of her service-connected diseases, to include DDD of the lumbar spine, bilateral pes planus and plantar fasciitis?  Lastly, are the headaches related to any psychiatric disorder found on the record?


In particular, the examiner should consider the May 2007 letter from Dr. J.W. at the Keesler Medical Center Department of Neurology who opined the following, in pertinent part, "[r]eview of [the Veteran's] military medical records show that she began to have migraine headaches around 1988 when she was in the USMC at which time she was also being evaluated for bilateral Pes Planus and chronic bilateral plantar fasciitis.  It is highly possible that the stress and anxiety in dealing with these
chronic issues instigated the onset of the migraines.  These migraines were correctly diagnosed in 1991 and the patient is still receiving treatment."

Again, a rationale for all opinions expressed should be included in the examination report.

3. As for the TDIU issue, the AOJ should undertake any other development it determines to be warranted, to include obtaining a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected disabilities.  The medical opinion must address whether her service-connected disabilities alone are so disabling as to render her unemployable.  A pertinent medical, education, and employment history should be taken.  The effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

4. Thereafter, adjudicate on the merits the issues of entitlement to service connection for migraine headaches and a psychiatric disorder, both to include on a secondary basis, and entitlement to a TDIU.  If either of the issues is denied, a supplemental statement of the case should be provided to the Veteran and her attorney.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


